
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.48



Safety Insurance Group, Inc.
2002 Management Omnibus Incentive Plan, as Amended


        This Amendment (the "Amendment") to the 2002 Management Omnibus
Incentive Plan, as amended (the "Plan"), effective as of August 4, 2010, is made
by the Board of Directors of Safety Insurance Group, Inc. (the "Company").

        WHEREAS, the Company maintains the Plan, and pursuant to Article 15 of
the Plan, the Board of Directors of the Company may alter, amend, suspend or
terminate the Plan at any time; and

        WHEREAS, the Board of Directors of the Company desires to amend the Plan
so that it will have discretion to provide exceptions to the general prohibition
on transferability of restricted stock awards granted under the Plan.

        NOW, THEREFORE, the Plan is hereby amended by this Amendment, effective
as of August 4, 2010, as follows:

1.The second paragraph of Section 1.1 shall be deleted in its entirety and
replaced with the following:

"The Plan first became effective when approved by the Board on June 25, 2002.
The Plan was amended on May 19, 2006, and approved by stockholders at the 2006
annual meeting. The Plan was subsequently amended on December 31, 2008 and
August 4, 2010. The Plan shall remain in effect as provided in Section 1.3
hereof."

2.Section 8.3 shall be deleted in its entirety and replaced with the following:

"Except as provided in this Article 8 or as otherwise approved by the Committee
and set forth in an Award Agreement, the Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Award Agreement, or upon earlier
satisfaction of any other conditions, as specified by the Committee in its sole
discretion and set forth in the Award Agreement. Except as provided in this
Article 8 or as otherwise approved by the Committee and set forth in an Award
Agreement, during the lifetime of a Participant, all rights with respect to the
Restricted Stock granted to such Participant under the Plan shall be available
only to such Participant."

3.Except as expressly set forth in this Amendment, the Plan shall remain
unchanged and in full force and effect.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.48



Safety Insurance Group, Inc. 2002 Management Omnibus Incentive Plan, as Amended
